Citation Nr: 0834096	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
degenerative joint disease (DJD) of the left foot.

2.  Entitlement to service connection for a left foot 
disorder, claimed as tendon dysfunction.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
2005.

This matter is on appeal from the No. Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the claim for an increased rating, the 
veteran underwent VA examinations in November 2005 (except 
orthopedic) but failed to report for an examination scheduled 
in January 2007.  At this point, he has indicated a 
willingness to report.  As such, a VA examination should be 
rescheduled to assess his service-connected left foot 
disability.  

With respect to the claim for service connection, service 
treatment records show that he was diagnosed with left foot 
posterior tibialis tendon dysfunction as part of a Medical 
Board proceeding.  He continues to complain of left foot pain 
but it is not clear if his current left foot symptomatology 
is related to his already service-connected left foot 
disability or a separate tendon disorder.  Therefore, a 
remand is needed for a medical opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  In his substantive appeal, the veteran 
indicated that he was awaiting approval 
for treatment at his local VA clinic.  
Ascertain from the veteran if he has been 
afforded VA treatment and from which 
facility.  If VA records are available, 
they should be associated with the claims 
file.

2. Schedule the veteran for an 
examination(s) to evaluate his service-
connected left foot disability and assess 
his left foot symptomatology.  

The claims file should be made available 
for review by the examiner(s).  The 
examiner(s) is/are asked to address the 
following:

*	With respect to DJD of the left foot, 
the examiner should obtain a detailed 
clinical history from the veteran.  
All pertinent pathology found on 
examination should be noted in the 
report of the evaluation.  The 
examiner should provide ranges of 
motion of the left foot and describe 
any symptoms exhibited by the 
veteran.  

*	The examiner is asked to comment on 
whether tendon dysfunction is 
present.  If tendon dysfunction is 
shown, the examiner should provide an 
opinion on whether it is at least as 
likely as not (50 percent probability 
or more) that such tendon dysfunction 
is related to the veteran's service.  

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

